Citation Nr: 0724976	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-15 086	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the RO in Columbia, 
South Carolina.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Cleveland, Ohio.

This case was previously before the Board in September 2006, 
when it was remanded for additional development.  The case 
was returned to the Board in June 2007.  The veteran's 
representative submitted a written presentation in July.

In January 2005, the veteran filed a claim for non-service-
connected disability pension.  Inasmuch as it does not appear 
that the RO has taken any action on the claim, the matter is 
referred to the RO for further action, as appropriate.


FINDINGS OF FACT

1.  The veteran does not have a current back disorder that 
can be attributed to any event, injury, or disease in 
service.

2.  Arthritis of the spine is not shown to have been 
diagnosed or objectively manifested during the one-year 
period following the veteran's separation from service.


CONCLUSION OF LAW

The veteran does not have a current back disability that was 
incurred in or aggravated by active military service; nor may 
such a disability be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for a back 
disability.  He maintains that the disability is related to 
an incident that occurred while he was serving in Vietnam.  
He says that he was riding in the back of a truck, that the 
truck hit a hole or ditch, that he was thrown into the air, 
and that he came down and fell crosswise on his back onto a 
machine gun.  He maintains that he has had chronic back pain 
ever since.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in January 2003, June 2005, March 2006, and 
September 2006, the AOJ informed the veteran of the 
information and evidence required to substantiate his claim 
for service connection.  He was notified of his and VA's 
respective duties for obtaining the information and evidence, 
and he was asked to send any evidence in his possession that 
pertained to the claim.  He was also informed of the manner 
in which a disability rating and effective date would be 
assigned if service connection was granted.  Although the 
totality of the required notice was not provided until after 
the veteran's claim was initially adjudicated, the claim was 
subsequently re-adjudicated in an April 2007 supplemental 
statement of the case (SSOC), thereby correcting any defect 
in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have all available records of VA and 
private post-service treatment that have been identified as 
relevant.  He has also been examined for purposes of 
obtaining a medical opinion as to the etiology of his 
complaints.  No further development action is required.

II.  The Merits of the Veteran's Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Generally, in order to prove service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).  However, if arthritis becomes manifest to a 
degree of 10 percent or more during the one-year period 
following a veteran's separation from active service, the 
condition may be presumed to have been incurred in service 
notwithstanding that there is no in-service record of the 
disorder.  38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, the veteran's service medical records 
show that he was seen for complaints of trauma to the left 
lower quadrant following a fall from a "21/2" pickup truck in 
May 1971.  He reported pain in his left pelvic area and left 
hip.  Subsequent service records are devoid of any reference 
to further complaints or follow-up.  In February 1973, when 
he was examined for separation, he specifically denied having 
recurrent back pain.  On physical evaluation, his spine was 
found to be normal.

Associated with the claims file are private treatment reports 
from Kaiser Permanente.  Reports from April 1996 reflect a 
diagnosis of fibromyalgia.  Reports from December 1996 show 
that the veteran was involved in a motor vehicle accident.  
He complained of back pain, as well as pain in his neck and 
right shoulder.  In January 1997, he complained of pain in 
the center of his back secondary to the motor vehicle 
accident in December 1996.  He also reported a long history 
of low back pain secondary to an injury while serving in the 
military.  On examination, he exhibited tenderness to an area 
of the back midline to the scapulae and proximal to the 
vertebral column.  The diagnostic assessment was that he had 
muscle strain secondary to whiplash.

VA outpatient treatment reports of record show that the 
veteran was seen in February 2003 for complaints of acute 
back pain that developed after he bent over to pick something 
up off of the floor.  It was noted that his medical history 
was significant for chronic low back pain since the 1970's 
with intermittent acute episodes.  On examination, tenderness 
was noted.  X-rays of the lumbosacral spine did not reveal 
any bony abnormality.  The assessment was that he had acute 
and chronic low back pain that was musculoskeletal in 
etiology, without neurologic findings.

On VA evaluation in March 2003, the veteran complained of low 
back pain.  He reported that he had hurt his back initially 
in a fall in the early 1970's, and that he had had chronic 
low back pain since then.  Physical examination was 
essentially negative.  X-rays revealed normal alignment with 
some early degenerative changes and a questionable 
spondylolysis.  A computed tomography (CT) scan obtained in 
April 2003 was noted to be within normal limits.  Later that 
same month, the veteran submitted a "buddy" statement that 
essentially corroborated his description of the events 
surrounding his in-service injury in 1971.

Subsequent VA treatment records reflect continuing complaints 
of back pain.  In September 2003, it was noted that 
fibromyalgia had been diagnosed at a non-VA facility 15 years 
earlier.  Although he was worked up for a cardiovascular 
disorder, his back pain was thought to be most likely 
musculoskeletal, rather than cardiac, in origin.

The veteran was afforded a VA examination in April 2004.  He 
related the history of in-service injury to the examiner.  He 
reported chronic back pain with soreness, stiffness, and 
aching, and indicated that his back had recently "gone out" 
about once every one to two years.  In his review of the 
veteran's claims file, the examiner noted that the veteran 
had sustained injuries to his left pelvis and hip in service, 
with no documentation of any back injury, and that he had 
recently been diagnosed with chronic myofascial pain syndrome 
such as fibromyalgia.  The examiner also noted that the 
veteran had a history of motor vehicle accidents with neck 
and back injuries in the 1990's.  On examination, the veteran 
exhibited limitation of flexion of the lumbosacral spine, and 
pain at the extremes of bending and rotation.  He ambulated 
without aids or assistance.  There was no obvious deformity 
and no increased kyphosis or scoliosis.  Reflex, strength, 
and sensation were noted to be intact.  X-rays of the 
lumbosacral spine suggested early minimal degenerative 
arthritis changes with minimal marginal spur formation.  The 
final diagnosis was that the veteran had chronic back strain 
and fibromyalgia.  The examiner opined that because there was 
no evidence of any back injury in service it was not likely 
that the veteran's current symptomatology was related to his 
in-service hip or pelvis problems.  He concluded that the 
veteran's current difficulties were more likely than not 
related to fibromyalgia.

VA X-rays of the lumbar spine obtained in January 2005 
revealed minimal degenerative changes.  It was noted that the 
veteran had facet arthropathy but no apparent disc disease.  
Flexion/extension views were ordered to evaluate for dynamic 
subluxation, but were noted to be negative.

In August 2005, the veteran submitted three lay statements in 
support of his claim.  Taken together, the statements 
indicate, in essence, that the veteran had back problems both 
during service and ever since.  Subsequent VA treatment 
records reflect continuing complaints of pain.

The veteran testified at a video conference hearing in June 
2006.  He testified that he hurt his back in 1971 when, while 
serving in Vietnam, he was thrown into the air when the "21/2 
pound"  truck he was riding in hit a hole.  He indicated 
that his M60 machine gun fell across his seat while he was 
airborne, and that he came down and fell on top of it, 
hurting his back.  He said that he went for treatment, that 
X-rays were essentially negative, and that he was given 
Darvocet.  He testified that he thereafter continued to have 
a nagging sort of back pain "almost every day," but that he 
never returned for treatment.  He indicated that he had only 
been involved in one motor vehicle accident after service, 
and said that he had had no complaints of low back pain as a 
result of that.  He stated that he had not been diagnosed 
with fibromyalgia until the 1980's, years after the onset of 
his back problems.  He also stated that he was provided a 
paper to sign at the time of his discharge, indicating that 
he had no further claim against the service.  He said that he 
was told that he could not be discharged without it, so he 
signed it as instructed.  He testified that he waited to file 
a claim with VA, in part, because he believed he had waived 
his right to file any claims.  He indicated that although he 
had received treatment for low back difficulties at various 
places over the years, the records of that treatment were no 
longer available.

Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the veteran's claim for service connection.  The Board 
acknowledges that the veteran has offered testimony to the 
effect that he has had back problems ever since the time of 
the incident in service.  The Board also acknowledges that he 
has submitted lay statements to support his testimony.  The 
Board notes, however, that there is no indication in the 
record that either the veteran or his affiants have the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  The Board also notes that the veteran 
specifically denied a history of recurrent back pain at the 
time of his separation from service, certifying over his 
signature that the information provided was "true and 
complete to the best of my knowledge."  That fact, taken 
together with the fact that his spine was found to be 
objectively normal at the time of his separation examination, 
calls into question the credibility of subsequent statements 
relating to continuity of symptoms since service.  In any 
event, a VA examiner has opined, based on a review of the 
veteran's claims file-including, among other things, his 
allegations of continuity-that it is not likely that the 
veteran's current symptomatology is related to the incident 
in service.  That opinion is uncontradicted by other medical 
opinion evidence of record.  Accordingly, and because 
arthritis of the spine is not shown to have been diagnosed or 
objectively manifested during service or for many years 
thereafter, it is the Board's conclusion that the greater 
weight of the evidence is against the claim for service 
connection.  The appeal must be denied.


ORDER

The appeal is denied. 



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


